 

Exhibit 10.1

 

AMENDMENT NO. 1 TO

MATERIAL TRANSFER AND RESERACH AGREEMENT

 

This First Amendment to the Material Transfer and Research Agreement (the
“Agreement”) dated July 11, 2017, by and between AIM ImmunoTech Inc. (“AIM”),
formerly Hemispherx Biopharma, Inc., and ROSWELL PARK CANCER INSTITUTE
(“INSTITUTE”), who are each a “Party” and together the “Parties” to the
Agreement, is entered into as of March 20, 2020 (the “Amendment No. l Effective
Date”).

 

RECITALS

 

WHEREAS, AIM and INSTITUTE are Parties to the Agreement for the transfer of
Ampligen (rintatolimod) from AIM to Institute ;

 

WHEREAS, the Parties wish to further amend the Agreement to include an Exhibit
listing the current Clinical Studies, as set forth in the attached Exhibit A;

 

NOW, THEREFORE, the Parties hereby agree as follows :

 

Definitions and References. Except as set forth herein, capitalized terms not
otherwise defined or amended in the Amendment shall have the meaning ascribed to
them in the Agreement. References to Articles or Sections are the same with all
of their subparts as they appear in the Agreement.

 

1. Name Change: Effective September 3, 2019, the company name Hemispherx
Biopharma , Inc. (“Hemispherx”) has been changed to AIM lmmunoTech, Inc. (“AIM”
). All references to Hemispherx shall be deleted and replaced with AIM.     2.
All references to Roswell Park Cancer Institute shall be deleted and replaced
with Roswell Park Cancer Institute Corporation d/b/a Roswell Park Comprehensive
Cancer Center.     3. All references to Exhibit A shall mean the attached
exhibit dated March 19, 2020 .     4. Effect of the Amendment. From and after
the Amendment No. I Effective Date, all references to the Agreement shall mean
the Agreement as amended by this Amendment. Except as expressly amended by the
Amendment, all of the provisions of the original Material Transfer and Research
Agreement shall remain in full force and effect .

 



   

 

 



Exhibit A Pl  

Study

Number

 

ClinicalTrial.gov

Identifier

  Description

Gandhi- Kalinski

 





I 62218

 



NCT03599453

  Pilot Open Label Clinical Trial Evaluating the Safety and Efficacy of
Rintatolimod (Ampligen) based Chemokine Modulation to Enhance the Effectiveness
of Pembrolizumab in Patients with Metastatic Triple- Negative Breast Cancer.    
      Puzanov - Kalinski   I 82419*  





NCT04093323

  A Phase II Study of Type-1 Polarized Dendritic Cell (αDC1) Vaccine in
Combination with Tumor-Selective Chemokine Modulation (CMK: Interferon Alpha-2b,
Rintatolimod (Ampligen), and Celecoxib) in Melanoma Patients with Primary
PD-1/PD-Ll Resistance               Gandhi - Kalinski   I 73718  





NCT04081389

  Phase I Clinical Trial Assessing the Combination of Rintatolimod (Ampligen)
based Chemokine Modulation with Neoadjuvant Chemotherapy in Triple Negative
Breast Cancer.               Chatta - Kalinski  





I 77318

 





NCT03899987

  Randomized Phase 2 Study: Neoadjuvant Conditioning of Prostate Cancer Tumor
Microenvironment using a Novel Rintatolimod (Ampligen) based
Chemokine-modulating Regimen              



Fountzilas - Kalinski

 





I 74118*

 





NCT04119830

  A Phase II Study of Rintatolimod (Ampligen) plus Pembrolizumab (Keytruda) in
Refractory Metastatic Colorectal Cancer              





Mukherjee - Kalinski

 





I 52917

 





NCT03403634

  Phase 2 Study Evaluating a Rintatolimod (Ampligen) based Chemokine-Modulatory
Regimen in Patients with Colorectal Cancer Metastatic to the Liver













 

* Study is not yet active as of 03/19/20

 

 Page 2 

 

 

IN WITNESS WHEREOF, the respective Parties hereto have duly executed this
Amendment as of the Amendment No.1 Effective Date above. The persons executing
this Amendment represent and warrant that they have the full power and authority
to enter into this Amendment on behalf of the persons or entities for whom they
are signing.

 

[ex10-1_001.jpg] 

 



 Page 3 

 





  





[ex10-2_001.jpg] [ex10-2_002.jpg]

 

July 14, 2017

 

Thomas K. Equels, CEO

Hemispherx Biopharma, Inc.

860 N. Orange Ave., Ste. 8

Orlando, FL 32801

 

Re: Material Transfer and Research Agreement with RPCI

 

Dear Mr. Equels:

 

Enclosed is a fully executed original of the Material Transfer And Research
Agreement between Hemispherx Biopharma, Inc. and Roswell Park Cancer Institute,
effective July 11, 2017. You will note that you executed it on July 11, 2017 and
it was countersigned by Dr. Victor A. Filadora, Chief of Clinical Services on
July 14, 201 7. This document replaces the Material Transfer And Research
Agreement that you signed on July 11, 2017, which was countersigned by Dr.
Thomas Schwaab, Chief of Strategy, Outreach and Business development on July 11,
2017. That document should be destroyed to avoid confusion. As we discussed the
Agreement that was countersigned by Dr. Schwaab included minor redline changes
that are apparent on the signature page. The redlines were simply accepted by
Roswell so that there is a clean Agreement. A comparison of the two documents
will show that no substantive changes were made, but Roswell preferred to have a
clean document. Thank you for accommodating this request and apologies for the
inconvenience.



 

Very truly yours,



      [ex10-2_003.jpg]  

Elizabeth A.Ollinick



 

Associate General Co uns el



 

 

Enc.

 

A National Cancer Institute-designated Comprehensive Cancer Center ● A National
Comprehensive Cancer Network Member A Blue Distinction Center for Complex and
Rare Cancerssm

 

   

 

 

MATERIAL TRANSFER AND RESEARCH AGREEMENT

 

This Agreement is made as of July 11, 2017, (“Effective Date”) by and between
HEMISPHERX BIOPHARMA, INC. (“Hemispherx”), a corporation incorporated under the
laws of Delaware, and ROSWELL PARK CANCER INSTITUTE (“Institute”), having an
Office of Research at Elm & Carlton Streets, Buffalo, NY 14263 on behalf of Dr.
Pawel Kalinski, an employee of the Institute. Hemispherx and Institute shall be
referred to individually as a “party” and together as the “parties.”

 

WHEREAS, Institute wishes to receive Confidential Information pertaining to
Hemispherx’s inventions and knowhow and also receive samples of Hemispherx’s
drug Ampligen® free of charge, solely for purposes of conducting clinical
scientific research, and

 

WHEREAS, Hemispherx is willing to provide Confidential Inforrmation and
Ampligen® to Institute solely for purposes of conducting clinical scientific
research on the following terms and conditions,

 

NOW THEREFORE, in consideration of the premises and the mutual agreements and
undertakings herein set forth, Institute and Hemispherx hereby agree as follows:

 

1. DEFINITIONS. Whenever used in this Agreement, the following terms will have
the following meanings:

 

1.1 “Confidential Information” means any confidential or proprietary
information, knowledge, intellectual property, pre-clinical and clinical
information or data, technical and/or non technical material or property,
relating to RNA pharmaceutical products and technologies, including but not
limited to double stranded RNA compounds and in particular the double stranded
RNA compound trademarked Ampligen® provided under this Agreement. A party
disclosing Confidential Information shall be a “disclosing party” and a party
receiving same shall be a “receiving party.”

 

1.2 The “Research Project(s)”, described in the Exhibit(s) section, and appended
by reference, are to be conducted by Institute utilizing Confidential
Information and Ampligen®, and are being funded by various entities independent
of Hemispherx, such as the National Institutes of Health, foundations,
Department of Defense, or University support, etc. Parties agree that each
Research Project(s) described in the Exhibit(s) section under the Agreement is
individually severable.

 

2. PROVIDING OF MATERIAL, CONFIDENTIAL INFORMATION, AND PERFORMANCE OF THE
RESEARCH PROJECT.

 

2.1 Hemispherx shall provide to Institute such Ampligen® as described in
Exhibit(s) and which as may be reasonably requested by Institute from time to
time for purposes of the Research Project, and shall be used by Institute solely
for the purpose of conducting the Research Project.

 

2.2 The parties shall provide to each other such Confidential Information as is
necessary for purposes of the Research Project.

 

2.3 The parties will utilize the Confidential Information exchanged solely for
the purposes of conducting the Research Project.

 

2.4 Institute will promptly and diligently pursue the Research Project in a
scientific manner, documenting in reproducible form the work performed and
results achieved in pursuing the Research Project.

 

 2 

 

 

3. INTELLECTUAL PROPERTY.

 

3.1 Ownership of and title to all trademarks, patents and other intellectual
property rights in all inventions, discoveries, and other intellectual property
(all herein “Intellectual Property”) which are made, conceived, reduced to
practice, generated by or arise out of the Research Project under this Agreement
shall follow inventorship under U.S. patent law. Inventions made solely by
Institute shall be owned solely by the Institute. Inventions made solely by
Hemispherx shall be owned solely by Hemispherx. Inventions made by both parties
shall be owned jointly. Institute shall grant to Hemispherx a non-exclusive,
fully paid up right to use Institute inventions for (i) internal research,
development and regulatory purposes. Additionally, the Institute shall grant a
time limited right for a period of one hundred eighty (180) days to negotiate a
commercial, royalty bearing license under terms to be negotiated in good faith.
If the parties fail to enter into license for the commercial use Invention(s)
after said one hundred eighty (180) day negotiation period, then Institute shall
have no further obligation to Hemispherx regarding lnvention(s). Hemispherx
agrees to indemnify and hold harmless the Institute against any claim or loss
that results from Hemispherx use of data or licenses granted under this
Agreement. The provisions of this Article 3 shall survive any termination or
expiry of this Agreement.

 

4. CONFIDENTIALITY.

 

4.1 The parties will employ the same degree of care to keep all Confidential
Information confidential as they employ with respect to their own information of
like importance, which shall not constitute less than a reasonable standard of
care, and will not use any Confidential Information except for the express
purposes of this Agreement and will not disclose any Confidential Information
received from the other party to any third party, except to consultants
(employees are not third parties as this is a Institute agreement) who are
entitled to know such Confidential Information for the purposes of canying out
the object of this Agreement, and who are obligated to abide by all of the
provisions of this Agreement. Nothing in this paragraph shall prevent a
disclosing party from disclosing or using its own Confidential Information as it
wishes.

 

4.2 All Confidential Information shall remain the properly of the disclosing
party. Upon the written request of a disclosing party or upon termination or
expiration of this Agreement, all tangible Confidential Information received
from the disclosing party (including all copies thereof and samples) shall be
promptly returned to the disclosing party; provided that the receiving pai1y may
retain one (1) copy of such tangible Confidential Information in a secure
location for purposes of identifying its obligations under this Agreement.

 

4.3 The obligations of confidentiality and non-use set forth in this Article 4
of this Agreement shall not apply to any portion of the Confidential Information
that:

 

  (a) is or becomes public or available to the general public without being
wrongfully obtained or through breach of Agreement or is developed independently
of Confidential Information received from the disclosing party; or   (b) was
known to and evidenced by the receiving party’s written records prepared prior
to the date of this Agreement; or   (c) is properly obtained by the receiving
party from a third party with a valid legal right to disclose such Confidential
Information and such third party is not under a confidentiality obligation to
the disclosing party; or   (d) is released by the disclosing party to a third
party without restriction.

 





 3 

 



 

4.4 In the event that a receiving party is requested or required (by deposition,
interrogatories, request for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Information, the receiving party shall provide the
disclosing party with prompt written notice of any such request or requirement
so the disclosing party may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Confidentiality Agreement.
If, in the absence of a protective order or other remedy or the receipt of a
signed written waiver, the receiving party or its representatives ate
nonetheless, in the written opinion of their counsel, legally compelled to
disclose Confidential Information to any governmental or regulatory body or else
stand liable for contempt or suffer such other censure or penalty, receiving
party may, without liability hereunder, disclose to such body only that portion
of the Confidential Information which such counsel advises the receiving party
is legally required to be disclosed, provided that the receiving party exercised
efforts to allow the disclosing party to use its reasonable efforts to preserve
the confidentiality of the Confidential Information.

 

4.5 Nothing in this Agreement shall be construed as giving a receiving party any
right, title, interest in or ownership of the Confidential Information.

 

4.6 The provisions of this Article 4 shall survive any termination or expiry of
this Agreement for a period of five (5) years.

 

5. DISCLOSURE

 

5.1 Institute shall, on a semi-annual basis provide information in writing to
Hemispherx regarding the progress, status and results of the Research Project
including efficacy and safety data; and in addition any reports related to the
Research Project submitted to any IRB or the FDA. Such results are provided
without warranty of any type and Institute shall not be liable to Hemispherx in
any way for use of such results.

 

5.2 If requested by Hemispherx, Institute Principal Investigator(s) will confirm
within a reasonable period of time any oral progress reports with follow-up
summary written reports. Principal Investigator(s) will provide Hemispherx with
a final written report within sixty (60) days after the conclusion of each study
described in the Exhibit(s) section. The written reports will include
descriptions of the methods used and results obtained together with any other
pertinent findings from the Project.

 

5.3 During and for a period of at least two years after the completion of the
Research Project, Hemispherx shall promptly (or in a timely manner appropriate
to the level of risk) report to the Research Project participants any
information that could directly affect the health or safety of past or current
Research Project participants or influence the conduct of study, including but
not limited to the results and information in site monitoring reports. In each
case, the Institute and Principal Investigator shall be free to communicate
these findings to each Research Project participant and the IRB.

 

6. INDEMNIFICATION.

 

6.01 Research Project Participant Injury. Institute will offer, and if accepted,
provide necessary emergency medical treatment to Research Project participants
who suffer adverse reaction or injury during participation in the Research
Project. Hemispherx will reimburse Institute for providing such medical
treatment, to the extent the adverse reaction, treatment of any injury or
illness directly related to the Ampligen®, but only to the extent that such
illness or injury is not due to (i) any other drug or treatment that the
Research Project participant is receiving, which includes commonly recognized
side effects of such other drug or treatment; (ii) the normal progression of the
disease; or (iii) the negligence or malfeasance of the Research Project
participant or the failure of any one or more of them to comply with good
clinical practice, the protocol, or any applicable law or regulation. Hemispherx
will not reimburse the Institute to the extent that any illness/injury is due to
the negligence of the Institute, including improper administration of the drug.

 

 4 

 

 

Indemnification. Hemispherx shall indemnify, defend and hold harmless Institute,
its trustees, directors, officers, employees (collectively, the “Institute
Indemnitees”) against any third party claims, including reasonable attorney’s
fees for defending those claims (each, a “Claim”), to the extent a Claim arises
out of any side effect, adverse reaction, illness or injury occurring to any
Research Project participant as a direct result of the proper use of the
Ampligen® in the Research Project. The foregoing indemnity will not apply to the
extent (i) a Claim arises out of or relates to the Institution’s negligence or
willful misconduct; (ii) failure to adhere to any written instructions from
Hemispherx or its designee. The Institute will indemnify, defend and hold
harmless Hemipherx where the aforementioned (i) and/or (ii) are the grounds for
Institution’s liability.

 

7. TERMINATION.

 

7.1 This Agreement shall terminate upon the earlier of (a) the completion of the
Research Project, (b) the written agreement signed by authorized representatives
of the parties, or (c) three years from the Effective Date.

 

8. MISCELLANEOUS.

 

8.1 Notices. All notices required or permitted to be given under this Agreement
will be given in writing and will be effective when either personally delivered
(including delivery by Fedex or other courier), or when sent by facsimile,
addressed as follows:

 

To Institute:

Clinical Research Services

Elm & Carlton Streets

Buffalo, NY 14263

Attn: Laurie Musial

 

To Hemispherx:

David R. Strayer, MD

Hemispherx Biopharma, Inc.

1617 JFK Boulevard, Suite 500

Philadelphia, PA 19103

 

Or such other address as either party may hereinafter specify by written notice
to the other under this Section 8.1. Such notices and communications will be
deemed effective on the date of personal delivery or upon confirmed answer back
by facsimile.

 

8.2 Entire Agreement; Amendment and Waivers. This Agreement is the entire
agreement between Institute and Hemispherx with respect to the specific subject
matter hereof. This Agreement may not be modified, amended or terminated, nor
may any term hereof be waived, except by an instrument in writing, signed by
authorized representatives of both Institute and Hemispherx.

 

8.3 Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, as written, in
whole or in part, such provision will be deemed to be amended to the extent
necessary to be enforceable and applied by such court in the broadest possible
manner, consistent with enforceability, and the remainder of this Agreement and
such provisions as applied to other persons, places, and circumstances will
remain in full force and effect.

 

 5 

 

 

8.4 Assignment; Binding Effect. This Agreement may not be assigned, nor may any
of the rights or obligations be delegated , without the prior approval of both
parties.

 

8.5 Remedies. The parties agree that in the event of any breach or threatened
breach of any of the covenants herein, the damage or imminent damage to the
value and the goodwill of a party may be irreparable and extremely difficult to
estimate, making any remedy extremely difficult to estimate, and/or making any
remedy at law or in damages inadequate. Accordingly, the parties agree that they
will be entitled to seek injunctive relief against the other party in the event
of any breach of any such terms of this Agreement, in addition to any other
relief (including damages) available under this Agreement or under law.

 

8.6 Governing Law. The validity, interpretation , enforceability, and
performance of this Agreement will be governed by and construed in accordance
with the laws of the State of New York, U.S.A. without regard to the application
of conflict laws.

 

IN WITNESS WHERE OF, the parties have executed this Agreement as of the
Effective Date.





 [ex10-2_004.jpg]

 



 

 

